Citation Nr: 0031641	
Decision Date: 12/05/00    Archive Date: 12/12/00	

DOCKET NO.  99-09 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for chronic cervical 
spine, low back and right knee disabilities.

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to October 
1997.  By rating action dated in June 1998, the Department of 
Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, granted service connection for headaches, 
rated 10 percent disabling and denied service connection for 
conditions including chronic cervical spine, low back and 
right knee disabilities.  The veteran appealed for a higher 
evaluation for the headaches and also from the denials of 
service connection for the cervical spine, low back and right 
knee disabilities.  In June 1999 the veteran testified at a 
hearing at the regional office before a hearing officer.  
Later in June 1999 the regional office confirmed and 
continued the prior denials.  The case is now before the 
Board for appellate consideration.  


REMAND

The veteran's service medical records reflect that in 1993 he 
sustained an injury to his right knee.  He also complained of 
right knee pain in 1995.  In January 1996 the veteran was 
involved in a motor vehicle accident and thereafter 
complained of neck pain and headaches.  A diagnosis was made 
of a cervical muscle sprain.  

The veteran's service medical records further reflect that in 
July 1997 he slipped and fell and thereafter complained of 
low back pain.  An assessment of a back strain was made.  

When the veteran was afforded a VA orthopedic examination in 
March 1998 there was some limitation of motion of the 
cervical spine.  Range of motion of the lumbar spine was 
normal.  Range of motion of the right knee was also normal.  
However, there was no X-ray study made of the right knee.  

The veteran was afforded a VA neurological examination in 
April 1998.  He complained of neck and low back pain and 
headaches.  On examination there was some impairment of 
extension and rotation of the neck in either direction.  His 
description of his headaches were consistent with a vascular-
type headache, migraine without aura.  The examiner commented 
that the neck and back complaints seemed to be most 
consistent with chronic cervical and lumbar strain.  He 
stated that the minor radicular components would not be 
inconsistent with that diagnosis but a radiculopathy 
(cervical radiculopathy and lumbosacral radiculopathy) should 
be ruled out with neurophysiologic studies.  

The examiner stated that the veteran should also have a 
computed tomography head scan with and without contrast to 
rule out other causes for his chronic intermittent headaches 
such as arteriovenous malformation.  He stated that in order 
to rule out the possibility of a cervical and/or lumbosacral 
radiculopathy, the veteran should have electromyogram/nerve 
conduction studies of the right arm and right leg.  He 
related that optimal cervical spine films with flexion and 
extension should also be performed.  

During the June 1999 hearing at the regional office, the 
veteran related that he had pain involving his cervical 
spine, low back and right knee.  He also stated that he had 
headaches 3 to 5 times per week that required the use of 
medication.  

The Board observes that on November 9, 2000, the President 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000," that is now Public Law 106-475.  The purpose of this 
bill is to reverse the decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") in Morton v. West, 12 Vet. App. 477 (1999) 
which held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well-
grounded."  This bill eliminates the "well-grounded" 
requirements and requires the Secretary to make reasonable 
efforts to obtain relevant record that the claimant 
identifies, unless there is no reasonable possibility the 
assistance would aid in substantiating the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).   

With regard to compensation claims, the bill requires the 
Secretary to obtain existing service medical records and 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are maintained by the 
Government if the claimant provides sufficient information to 
locate them, and provide a medical examination or obtain a 
medical opinion when such an examination (or opinion) is 
necessary to make a decision on the claim.  Specifically, the 
bill indicates that taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant), an examination would be necessary if the evidence 
of record (a) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability and, (b) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service but, (c) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

In addition, the bill contains very specific notice 
requirements.  The bill requires VA to inform claimants when 
additional information is needed.  If VA is unable to obtain 
records identified by the claimant, VA is required to notify 
the claimant that the records were not obtained, describe the 
efforts made to obtain the records and describe the action to 
be taken by the Secretary. Id.   

In view of the additional studies recommended on the April 
1998 VA neurological examination and the veteran's testimony 
at the hearing on appeal, the Board believes that additional 
medical information would be desirable and the case is 
remanded to the regional office for the following action:

1.  The veteran should be afforded 
special orthopedic and neurological 
examinations in order to determine the 
nature and extent of any cervical spine, 
low back or right knee disability that 
may now be present.  All indicated 
special studies including X-ray studies 
of the cervical spine, lumbar spine and 
right knee should be conducted.  The 
cervical spine films should be taken with 
the cervical spine in flexion and 
extension.  The veteran should also have 
a computed tomography head scan, with and 
without contrast in order to rule out 
other causes for his chronic intermittent 
headaches such as arteriovenous 
malformation.  He should also have 
electromyogram/nerve conduction studies 
of the right arm and right leg in order 
to rule out the possibility of a cervical 
and/or lumbosacral radiculopathy.  The 
examiner should render an opinion as to 
whether the veteran experiences 
prostrating attacks that can be 
attributed to headaches and, if so, 
whether such attacks occur at a average 
frequency of (1) less than once in two 
months, (2) once in two months, (3) once 
per month, or (4) more than once per 
month. To the extent feasible, the 
examiner should specifically note the 
degree to which such attacks, if any, 
affect the veteran's economic 
adaptability.  In addition, the etiology 
of any of the veteran's current 
orthopedic disabilities should be 
commented upon, including whether it is 
at least as likely as not that any 
current findings are related to the 
veteran's military service.  The claims 
file is to be made available to the 
examiners for review.  All opinions and 
conclusions must be supported by complete 
rationale.  


A copy of the letter advising the veteran 
of the date, time and location of the 
examination MUST be placed in the claims 
folder.  The veteran must be advised of 
the potential consequences of his failure 
to appear for any examination.  

2.  Thereafter, the RO must review the 
file and ensure that all of the 
directives of this remand are carried out 
in full.  If any are not, corrective 
action must be taken.  The veteran's 
claims should then be reviewed by the 
regional office, keeping in mind the 
directives of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and on the 
increased rating issue, the findings in 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate or "staged" ratings may be 
assigned for separate periods of time 
based on the facts found).  If the 
determination regarding any of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  




When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.



The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

		
NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A.§  7252 (West 1991) only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veteran's Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R.§  20.1100(b)(2000).


- 6 -

- 1 -


